An examination of the original opinion in this case will disclose that the fact that appellant owned the automobile which collided with appellee was regarded as *Page 216 
one of the controlling and essential features in the decision of the case. Appellant, in its suggestion of error, asserts that there is not a word of proof in the entire record which sustains the statement that the automobile involved in the collision was one owned and controlled by appellant. A re-examination of the record discloses that while there is perhaps enough proof therein to support an independent finding by the jury that the automobile was the Terraplane automobile owned by appellant, the evidence is not sufficient to authorize the direct charge which appears in appellee's second instruction "that the automobile which collided with plaintiff's car was owned and controlled by the defendant Cotton Oil Company."
But in instructions 3 and 4, granted at the request of defendant, appellant here, the language used was as follows: "If you believe from the evidence that the driver of defendant's automobile," etc., and "if you believe from the evidence that the plaintiff saw or could have seen by the exercise of reasonable care the approach of defendant's automobile," etc. And in page 64 of appellant's original brief the following statement is made: "The evidence is absolutely conclusive and without dispute that while the automobile was owned by appellant, that at night and after business hours it was under the personal control of Hendry as an individual;" etc., and on page 25 of its reply brief, appellant says: "The submission of the case to the jury, as a matter of fact, really amounted to nothing more than making the appellant the absolute insurer of the safety of any person injured by reason of the operation of an automobile which it happened to own." And nowhere in the original or reply briefs for appellant was there any such argument by appellant as to put the court on notice or on guard that there was any contention that the automobile which collided with appellee had not been shown to be, or was not, the Terraplane automobile owned by appellant and used in its business. *Page 217 
It is elemental that the duty rests upon an appellant to show error when he presents his appeal and he must do this on the original submission; for we have time and again held that "it is rarely the case that this court will notice, on a suggestion of error, a new contention, one not assigned or argued on the submission of the case. As a general rule it is no more permissible on appeal to present a case in halves or by piecemeal than it would be on the original trial." Eady v. State, 153 Miss. 696, 697, 122 So. 199, 200. By paragraph 2, rule 6 (161 Miss. 904), we reserve the right to notice a plain error not assigned or distinctly specified, but this is in the interest of justice, and is available when, on the review of a record, we find a plain error, although appellant has overlooked it. This rule does not alter the other rule, first above stated in this paragraph, that it is the duty of an appellant to show error, and not of this court to hunt for errors. See cases cited 3 Am. Jur. p. 288.
It follows, therefore, that it is too late to raise by suggestion of error the question which appellant has thus raised here, particularly in view of the fact that the case was originally submitted as if that question was not one in real issue between the parties.
Suggestion of error overruled.